Citation Nr: 0427586	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of death. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from May 1944 to January 1947, 
from January 1948 to December 1956, and from January 1957 to 
November 1958.  He died on May [redacted], 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In January 
2001, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1976.  

2.  Service connection for the cause of the death was denied 
in an October 1976 Board decision.  That decision is final.  

3.  The Board denied reopening the claim of entitlement to 
service connection for the cause of death in a June 1979 
decision.  That decision is final.  

4.  Since the last Board decision, evidence which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of death has not been presented or secured.




CONCLUSION OF LAW

The June 1979 Board decision, which denied reopening the 
claim of entitlement to service connection for the cause of 
death, is final.  Evidence submitted since that decision is 
not new and material.  38 U.S.C.A. §§ 5108, 7104(b), 7108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's death certificate reflects that he died in May 
1976.  The immediate cause of death was listed as coronary 
occlusion.  The evidence of record at the time of the June 
1979 Board decision was as follows:

An April 1974 rating decision reflects that service 
connection for anxiety neurosis was established from November 
1973.  Service connection for malaria and a fracture of the 
left little finger was also established and noncompensable 
evaluations were assigned.  

VA treatment records, dated from March 1976 to April 1976, 
reflect treatment for anxiety neurosis.  Thorazine was 
prescribed.  The diagnoses were anxiety neurosis, alcoholism, 
and emphysema.  

The June 1976 Board decision, which denied entitlement to 
service connection for the cause of the veteran's death, 
noted that service medical records reflected elevated blood 
pressure on two occasions during service.  The decision notes 
that during the remainder of service, blood pressure was 
essentially normal, and that electrocardiograms and chest x-
rays were negative for cardiac pathology.  At separation, 
blood pressure was noted to be normal and there were no 
symptoms or manifestations of cardiovascular disease.  The 
Board noted there was no showing of cardiovascular disease 
until many years post service, with the initial post-service 
elevated blood pressure reading in 1964, and not again until 
the 1970s.  The Board determined that a cardiovascular 
disorder, which resulted in the veteran's death, was not 
manifest to a degree of ten percent within one year after 
separation, and that the veteran's service-connected anxiety 
neurosis neither caused nor contributed substantially or 
materially to cause death, and that there was no causal 
relationship between service-connected anxiety neurosis and 
his death.  

In a September 1978 statement from a private physician, Dr. 
F. G. stated that Thorazine "causes repolarization problem 
of the heart [and] can cause conduction problems of heart 
resulting in irregular heart contraction."  Dr. J. M. stated 
that the veteran was taking Thorazine on a daily basis the 
last time he saw him in March 1976.  

In June 1979, the Board denied reopening the claim of 
entitlement to service connection for the cause of death.  
The Board found that the evidence did not show that the 
veteran's death due to coronary occlusion was etiologically 
related to his taking Thorazine for service-connected anxiety 
neurosis or that taking Thorazine was a significant factor in 
causing or contributing to his death.  

The evidence added to the record since June 1979 Board 
decision includes the following:

In an August 1999 claim to reopen, the appellant asserted 
that anxiety neurosis had been linked to heart problems.  In 
conjunction with the claim, she submitted literature 
pertaining to and stress and cardiovascular disorders.  

VA treatment records, received in April 2003, and dated from 
September 1974 to December 1976, reflect treatment for 
alcoholism and anxiety neurosis.  Records of treatment, dated 
in September 1974 reflect diagnoses to include chronic 
alcoholism anxiety neurosis, rule out hyperthyroid disease, 
rule out cystic testis, rule out cirrhosis of the liver, and 
rule out acute sinusitis.  In April 1975, the heart and 
vascular system were noted to be normal.  X-ray examination 
of the chest in May 1975 showed a normal heart and aorta.  
The impression was bilateral emphysema.  In July 1975, 
hypertension was noted.  Treatment records, dated in November 
1975, reflect a diagnosis of hypertensive cardiovascular 
disease.  Records of treatment, dated in March 1976, note the 
report of having been treated for high blood pressure for the 
preceding year.  Hypertension was noted since 1975.  

Criteria

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  

New and material evidence means evidence which was not 
previously submitted to agency decision makers which bears 
"directly and substantially" upon the specific matter under 
consideration.  38 C.F.R. § 3.156(a).  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

VCAA

Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that 
where a VCAA notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  It indicated, however, that the appellant had 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, a VCAA notice was sent 
by the AOJ in April 2001 and June 2003.  A supplemental 
statement of the case was issued in August 2004.  This 
constitutes proper subsequent process.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the appellant was notified in the September 
1999 rating decision of the reasons and bases for the 
decision.  She was further notified of this information in 
the October 1999 statement of the case and the August 2004 
supplemental statement of the case.  The Board concludes that 
the discussions in the September 1999 rating decision and in 
the statement and supplemental statement of the case, which 
were all sent to the appellant, informed her of the 
information and evidence needed to substantiate the claim.  
By letters dated in April 2001 and June 2003, she was advised 
of the evidence she needed to submit to substantiate her 
claim, VA's duty to notify her about her claim, VA's duty to 
assist in obtaining evidence for her claim, what the evidence 
must show to substantiate her claim, what information or 
evidence was needed from her, what she could do to help with 
her claim, and what VA had done to help with her claim.  By 
letters dated in November 1999 and August 2004, she was 
advised of the procedures by which to submit additional 
evidence.  In the January 2001 Board remand, the appellant 
was invited to submit additional evidence.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid her claim.  The Board notes that in 
an August 2004 VA Form 646, the appellant's representative 
stated that the appellant had no additional evidence to 
submit.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  

Analysis

The issue of service connection for the cause of death was 
previously addressed and denied by the Board in October 1976 
and June 1979.  At the time of the prior decisions, the 
record included the service medical records, statements from 
the appellant, post service medical records, the certificate 
of death and medical statements.  The evidence was reviewed 
and service connection for the cause of death was denied.  
38 U.S.C.A. § 7104.  The decisions are final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

In essence, at the time of the prior decision, the record 
established that the veteran had died of a coronary occlusion 
many years after service.  There was no accepted evidence 
that the fatal disease process had been manifest during 
service or evidence linking the cause of death to service or 
a service-connected disability.  

The Board finds that the appellant has not submitted new and 
material evidence.  Therefore, the claim for service 
connection for the cause of death is not reopened.

The Board notes that the service medical records are 
unavailable.  Regardless, the Board finds there is ample, 
probative, and reliable evidence upon which to base a 
determination as to whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for the cause of death.  More specifically, the 
1976 Board decision notes that service medical records showed 
elevated blood pressure readings twice during service, and 
that blood pressure was normal at separation, with no 
findings or complaints of cardiovascular disease.  The June 
1979 Board decision, which denied reopening the claim, 
referenced the findings in the June 1976 Board decision, as 
well as the evidence added to the record, to include the 1978 
private medical statements.  

Since that determination, the appellant has applied to reopen 
her claim for entitlement to service conncetion for the cause 
of death.  The evidence submitted since the prior final Board 
denial in June 1979 is not new and material.  Essentially, 
the evidence added to the record since the June 1979 Board 
decision consists of VA outpatient treatment records, dated 
from September 1974 to December 1976, literature pertaining 
to anxiety and cardiovascular disease, and the appellant's 
statements.  The fact that the veteran had been treated for 
cardiovascular disease many years post service was previously 
established, as reflected in both the October 1976 and June 
1979 Board decisions.  Thus, the VA outpatient treatment 
records added to the record are cumulative.  The June 1979 
Board decision, which denied reopening the claim, 
specifically found no etiological relationship between the 
cause of death and service or a service-connected disability.  
The decision specifically noted that neither the fact that 
the veteran had been taking Thorazine for service-connected 
anxiety neurosis nor the 1978 statements from the private 
physicians supported reopening the claim.  The Board notes 
that the 1978 private medical statements to the effect that 
it was possible that Thorazine could cause irregular heart 
contractions are not specific to the veteran in this case.  
In regard to the literature, it, too, is nonspecific as to 
whether this veteran's cardiovascular disorder was related to 
service or a service-connected disability and is not 
material.  

To the extent the appellant asserts that the absence of the 
service medical records must result in a finding of service 
connection, the Board notes that with or without service 
medical records and the information contained therein, there 
is no competent evidence linking a cardiovascular disorder, 
to include coronary occlusion, to service or a service-
connected disability, including anxiety neurosis.  (The 
absence of records does not establish a positive material 
fact.  It does not establish a relationship between the 
disease process and service or a service-connected 
disability.  See Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(1992).)  In fact, the only evidence in that regard is the 
appellant's statement.  The appellant is competent to report 
her observations; however, she is not a medical professional 
and her statements do not constitute competent medical 
evidence that a cardiovascular disorder is related to service 
or a service-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge.  

At the time of the prior denials, there was no evidence of 
the fatal disease process during service or within one year 
of separation and no evidence linking the cause of death to 
service or a service-connected disability.  Since that 
determination, there remains no competent evidence of the 
fatal disease process during service or within one year of 
separation and no competent evidence linking the cause of 
death to service or a service-connected disability.  The 
evidence added to the file since the final prior Board denial 
in June 1979 is not new and material.  Consequently, the 
application to reopen the claim for the cause of death is 
denied.  









ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



